Barnes, J.
On exceptions by defendant this case comes up to determine whether the maker of a negotiable promissory note is held to pay it according to its terms.
It was a four months’ note, given by defendant, the maker, to J. R. Mulvaney, Inc., a seller of automobiles.
*221On the day of its making, or immediately thereafter, the note was endorsed by plaintiff and discounted at a bank. After its maturity plaintiff brought suit and at trial produced the note.
Defense pleaded is failure of consideration, in whole or in part, and that plaintiff was not a holder in due course.
The hearing was before the Court, without jury, with right of exceptions in matters of law reserved to either party.
Plaintiff introduced the note, and rested. Defendant put in his evidence and the Court found for plaintiff for the amount of the note.
The bill of exceptions presents that there was not any evidence upon which the judgment could be legally based.
On its back the note bore two endorsements, J. R. Mulvaney, Inc., and C. H. Milan, the last being the signature of the plaintiff. •
Thus the Court had before it a note complete and regular on its face.
His endorsement thereon shows that plaintiff was a holder, and defendant’s testimony that he endorsed it to give it value at a bank. That he produced it in suit was a right given him by statute, and he is deemed to be a holder in due course until the contrary is shown by convincing evidence.
These are some of the pronouncements of our Chap. 164, R. S.
The testimony being that the note was discounted, in due course of business, it must be presumed, when, after maturity, an endorser sues on it that it came into the endorser’s hands for value. Breckenridge v. Lewis, 84 Me., 349; Dugan v. United States, 3 Wheat., 172.

Exceptions overruled.